Citation Nr: 0840935	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  01-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for tinea pedis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty for training from August 
1964 to December 1964.  He had active service from June 1968 
to December 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decision by the Jackson, Mississippi 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's tinea pedis makes him unable to wear closed 
shoes, and thus markedly interferes with employment.

2.  The combined effects of the veteran's service-connected 
tinea pedis, psychiatric disorder, right ankle and right knee 
disabilities, hemorrhoids, and pseudofolliculitis barbae make 
him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The veteran's tinea pedis warrants an extraschedular 
disability rating of 50 percent.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321(b)(1), Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7801-7806, 
7813 (2008).

2.  The veteran's individual unemployability due to service-
connected disabilities warrants a total disability rating.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating for Tinea Pedis

The veteran is seeking a disability rating higher than 30 
percent for service-connected tinea pedis.  Disability 
ratings are determined by evaluating the extent to which a 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the VA Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the Board will consider 
whether different ratings are warranted for different time 
periods.  The tinea pedis rating issue currently on appeal is 
for a rating higher than 30 percent.  The RO denied that 
claim in a May 2001 rating decision.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.  

When a disability rating case is exceptional, such that the 
standards of the rating schedule appear to be inadequate to 
evaluate the disability, VA may consider an extraschedular 
rating.  38 C.F.R. § 3.321(b)(1).  Extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1) are limited to cases in which 
it is impractical to apply the regular standards of the 
rating schedule because there is an exceptional or unusual 
disability picture, with such related factors as frequent 
hospitalizations or marked interference with employment.

The Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).  In May 
2008, the Board remanded the case to refer the case to the 
designated VA official, the Director of the Compensation and 
Pension Service (Director), for consideration of an 
extraschedular rating for the veteran's tinea pedis.  In June 
2008, the Director considered the case, and concluded that an 
extraschedular rating was not warranted for the veteran's 
tinea pedis.  In the first instance, the Board referred the 
question of an extraschedular rating for the veteran's tinea 
pedis to the Director.  Now that the Director has reviewed 
the case, and the ongoing appeal has been returned to the 
Board, the Board may assign an extraschedular rating, if such 
is warranted by the evidence.

The RO has evaluated the tinea pedis under 38 C.F.R. § 4.118, 
Diagnostic Code 7813.  Under that code, dermatophytosis, 
including tinea pedis, is to be rated as disfigurement of the 
head, face, or neck, as scars, or as dermatitis, depending 
upon the predominant disability.

The tinea pedis affects the feet, and does not affect the 
head, face, or neck.  Scars that are not on the head, face, 
or neck are evaluated based on the area of the scars, whether 
the scars cause limited motion, whether the scars are stable, 
whether the scars are painful on examination, or the 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805.  Dermatitis is evaluated 
based on the percent of the body affected, and the 
persistence of any required treatment with systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Records of VA treatment and examinations of the veteran's 
feet from 1986 forward note scaling and lesions on and 
between the veteran's toes, and on the soles of his feet.  
The veteran reports that itching and lesions on his feet 
worsen during intermittent flare-ups.  In a March 1990 
hearing before a hearing officer at the RO, the veteran 
reported that, in 1989, he had missed about four months of 
work because of blistering between his toes.  At a December 
1994 VA examination, the veteran reported that during flare-
ups the tinea pedis was so painful that he could not walk.  
In September 1998, he wrote that he was off work from late 
July to early September 1998 because of a flare-up of his 
tinea pedis.

In April 2000, the veteran had a fitness for duty examination 
for his employer, the United States Postal Service.  At that 
time, the veteran worked as a custodian.  The examining 
physician noted that during flare-ups of the veteran's tinea 
pedis he could not wear shoes, and therefore could not work.  
The examiner stated that the flare-ups were quite frequent.  
The examiner observed ruptured blisters between the veteran's 
toes.  The examiner concluded, "It is my impression that 
[the veteran] is not fit for duty because of this chronic 
recurrent fungal infection of his feet."

Also in April 2000, a VA podiatrist reported that the 
veteran's had chronic fungal infection, ulcers, and bacterial 
infection affecting all digits.  The podiatrist stated that 
the disorder would severely limit ambulation and standing 
until the flare-up resolved.  The podiatrist noted that the 
condition was aggravated by closed shoes.  In June 2001, the 
same treating podiatrist advised the veteran not to return to 
work, because work would aggravate the chronic infection on 
his feet.  The podiatrist stated that the infection could 
lead to amputation if left unchecked.

In August 2002, the United States Social Security 
Administration (SSA) found that the veteran had been disabled 
since April 2000.  The SSA decision provided a primary 
diagnosis of ulcerative colitis, and secondary diagnoses of 
osteoarthrosis and allied disorders.  The SSA administrative 
law judge also noted the veteran's chronic tinea pedis, 
precluding wearing of closed shoes, as a severe impairment.

On VA examination in March 2004, the veteran reported that 
antibiotic and antifungal therapies were required during 
flare-ups of his tinea pedis, and that he could not walk or 
wear shoes during flare-ups.  He stated that since he had 
stopped working he had avoided the most severe flare-ups by 
remaining barefoot or wearing open sandals.  The examiner 
found that it would not be advisable for the veteran to hold 
work that required wearing closed shoes for extended periods.  
The examiner noted that it would be a major problem to find 
employment that would allow the veteran to wear open toed 
shoes.

The veteran's tinea pedis has not been shown to affect more 
than 40 percent of his body, or to require near constant 
systemic or immunosuppressive medication, such as would 
warrant a rating higher than 30 percent under Diagnostic Code 
7806.  The tinea pedis does not affect an area exceeding 144 
square inches, as would warrant a rating higher than 30 
percent under the Diagnostic Codes 7801 and 7802, which 
address scars.  There is substantial and convincing evidence, 
however, that the veteran's tinea pedis produces marked 
interference with employment.  An extraschedular rating is 
therefore warranted.

When he was working, the veteran missed many days because the 
tinea pedis made him unable wear closed shoes.  Since he has 
stopped working, he controls the severity and frequency of 
tinea pedis flare-ups by remaining barefoot or in sandals.  
The effect of veteran's tinea pedis is to limit the function 
of his feet.  The limitation of the function of his feet is 
comparable to that of pronounced bilateral flatfoot, which is 
rated at 50 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2008).  The Board grants an extraschedular rating of 50 
percent for the veteran's tinea pedis.

TDIU

The veteran contends that his service-connected disabilities 
make him unable to work.  VA regulations allow for the 
assignment of a TDIU when a veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, and the veteran has certain 
combinations of ratings for service-connected disabilities.  
If there is only one such disability, that disability must be 
ratable at 60 percent or more.  If there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).

The veteran has the following service-connected disabilities: 
tinea pedis, for which the Board in this decision grants an 
extraschedular rating of 50 percent; adjustment disorder with 
depressed mood, rated as 30 percent disabling; right ankle 
sprain, rated at 10 percent; right knee disability rated at 
10 percent, hemorrhoids rated at 10 percent, and 
pseudofolliculitis barbae rated at 0 percent.  The combined 
disability rating is 80 percent.  His service-connected 
disabilities meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).

In a December 1995 appeal, the veteran wrote that his 
service-connected conditions affected his ability to work, 
and caused him to be on limited duty at his current Postal 
Service job.  In 2002, SSA found that the veteran was unable 
to work due to a combination of conditions digestive and 
orthopedic conditions, some of which overlap with his 
service-connected disabilities.  The veteran's tinea pedis 
makes him unable to wear closed shoes to work, which severely 
limits the types of employment he could obtain.  The effects 
of his other service-connected disabilities, the psychiatric 
disorder, right ankle and knee disabilities, hemorrhoids, and 
pseudofolliculitis barbae, further limit his employment 
potential to the extent that his service-connected 
disabilities make him unable to secure or follow a 
substantially gainful occupation, even without consideration 
of other, non-service-connected disabilities that he has.  
The evidence supports the grant of a TDIU.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board is granting the benefits sought on appeal, 
including a TDIU.  As the maximum benefit sought is awarded, 
it is not necessary to discuss any further VA duties to 
notify or assist the veteran in substantiating the claims.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).


ORDER

Entitlement to an extraschedular disability rating of 50 
percent for tinea pedis is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.




____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


